Case: 09-60581     Document: 00511119867          Page: 1    Date Filed: 05/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 24, 2010
                                     No. 09-60581
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

YAN QU,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 636 974


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Yan Qu (Qu) petitions this court for review of the dismissal by the Board
of Immigration Appeals (BIA) of his appeal of the Immigration Judge’s order
denying his application for withholding of removal. He does not challenge, and
did not challenge before the BIA, the denial of withholding under the Convention
Against Torture.
        On an alien’s petition for review, this court reviews questions of law de
novo and reviews factual findings “under the substantial evidence test, reversing

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60581    Document: 00511119867 Page: 2        Date Filed: 05/24/2010
                                 No. 09-60581

only when the evidence is so compelling that no reasonable fact finder could fail
to find the petitioner statutorily eligible for relief.” Arif v. Mukasey, 509 F.3d
677, 679-80 (5th Cir. 2007) (footnote, citation, and internal quotation marks
omitted); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact
are conclusive unless any reasonable adjudicator would be compelled to conclude
to the contrary.”). The determination that an alien is not eligible for withholding
of removal is a factual finding reviewed under the substantial evidence standard.
See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).        To be eligible for
withholding of removal, the alien must prove that his life or freedom would be
threatened because of, inter alia, his religion. 8 U.S.C. § 1231(b)(3); 8 C.F.R.
§ 1208.16(b). An alien, such as Qu, who has not suffered past persecution may
meet his burden of proof by demonstrating that it is more likely than not that
he would be persecuted on account of a protected ground if removed to a certain
country. 8 C.F.R. § 1208.16(b)(2); see also Majd v. Gonzales, 446 F.3d 590, 595
(5th Cir. 2006).
      The determination that Qu would not face persecution based on his
religion if returned to China is supported by substantial evidence, including Qu’s
testimony that he did not know to what kind of punishment he would be subject
for his mailing, emailing, and instant messaging of contraband religious
material to China, by his testimony that he did not know what happened
following his friend’s arrest, and by the country reports that do not indicate that
Baptists, qua Baptists, are targeted for persecution. The evidence pointed to and
arguments made by Qu are insufficient to show that a reasonable factfinder
would be compelled to conclude that he is eligible for withholding of removal.
      The petition for review is DENIED.




                                        2